DETAILED ACTION
This action is in response to communication(s) filed on 3/28/2022.
Claims 1-18 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022, 7/22/2022, and 11/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0396202) in view of Previdi (US 2011/0258257).

Regarding claim 1, Liu discloses a method performed by a terminal in a wireless communication system, the method comprising: 
transmitting, to a domain name server (DNS) server, a DNS query including information on a web-based service of an application (see Liu; [0058]; if the AR glasses 250 require the Face++ application to provide a service, the AR glasses 250 need to initiate a DNS request to a DNS server through the MEC subnet 230, to query an IP address corresponding to Face++); and 
as a response to the DNS query, receiving, from the DNS server, a DNS response including server information on a plurality of servers associated with the web-based service (see Liu; [0058]; The DNS server selects, for the AR glasses 250, a serving-end device that is nearest to the AR glasses 250 and that can provide the Face++ service, to be specific, a serving-end device that is in the MEC subnet 240 and that can provide the Face++ service; and returns an IP address (a globally unique IP address) of the serving-end device), 
wherein the server information includes information on an internet protocol (IP) (see Liu; [0058]; returns an IP address (a globally unique IP address) of the serving-end device).
However, Liu does not explicitly disclose wherein the server information includes at least one of a server location or a server priority for each of the plurality of servers.
Previdi in the field of the same endeavor discloses techniques to deliver "proximity services" to application layer elements in order to improve any application selection scheme with certain topological hints.  In particular, Previdi teaches the following:
wherein the server information includes at least one of a server location or a server priority for each of the plurality of servers (see Previdi; [0023]; in FIG. 3, the request 340 may signify that the client 310 has an address of "IP4," and wants to know who among "IP1," "IP2," and "IP3" is closest (e.g., corresponding to content locations 1, 2, and 3). An example reply 342 may include a ranked list of "IP3, IP1, IP2," in increasing order of distance to IP4). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the Previdi to incorporate techniques to deliver "proximity services" to application layer elements to improve any application selection scheme. One would have been motivated because the scalability of proximity networks is limited to the ability of proximity servers to handle large numbers of proximity requests, and to simultaneously maintain an accurate view of the network topology to each and every peer and server in the network which Previdi addresses (see Previdi; [0002-0003]).

Regarding claim 2, Liu-Previdi discloses the method of claim 1, further comprising: 
determining a distance between the terminal and each of the plurality of servers based on the server location included in the server information (see Previdi; [0023]; the proximity server 320 makes a determination of the distance between the proximity client 310 and the plurality of content location 300 since the requests 340 and replies 342 include a Proximity Source Address (PSA) and a Proximity Target List (PTL) which contains the addresses to enable the proximity server 320 to rank the distance between the proximity client 310 and the plurality of content location 330); and 
determining an edge server among the plurality of servers based on the distance (see Previdi; [0031]; see Previdi; [0023]; each proximity server 320 pre-computes an aggregate topology based on the location-communities. An illustrative purpose of the aggregated topology computation is to determine a distance between communities of devices/prefixes, and not the specific distance between each and every device/prefixes).

Regarding claim 3, Liu-Previdi discloses the method of claim 2, wherein the determining of the edge server comprises determining the edge server among the plurality of servers based on the distance together with the server priority included in the server information (see Previdi; [0041]; based on the closeness of the location-communities, the server may then return a ranked list in a response 342 accordingly. Illustratively, the ranked list may represent location-community ranks or IP ranks, according to the values received in the request as mentioned above).

Regarding claim 4, Liu-Previdi discloses the method of claim 1, wherein the server priority is information on at least one of a relative latency or a proximity between the terminal and the plurality of servers (see Previdi; [0023]; in FIG. 3, the request 340 may signify that the client 310 has an address of "IP4," and wants to know who among "IP1," "IP2," and "IP3" is closest (e.g., corresponding to content locations 1, 2, and 3). An example reply 342 may include a ranked list of "IP3, IP1, IP2," in increasing order of distance to IP4).

Regarding claim 5, Liu-Previdi discloses the method of claim 2, further comprising: transmitting, to the edge server, a message for requesting the web-based service based on the IP address (see Previdi; [0023]; the requests 340 and replies 342 generally include a Proximity Source Address (PSA) which includes the IP address of the proximity client 310).

Regarding claim(s) 6-10, do(es) not teach or further define over the limitation in claim(s) 1-5 respectively.  Therefore claim(s) 6-10 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-5 respectively.

Regarding claim(s) 11, 13 and 15, 17 do(es) not teach or further define over the limitation in claim(s) 1 and 4 respectively.  Therefore claim(s) 11, 13, and 15, 17 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 and 4 respectively.

Regarding claim 14, Liu-Previdi discloses the method of claim 11, wherein the at least one of the server location or the server priority for each of the plurality of servers is used for determining by the terminal an edge server for providing the web-based service to the terminal (see Previdi; [0023]; the proximity server 320 makes a determination of the distance between the proximity client 310 and the plurality of content location 300 since the requests 340 and replies 342 include a Proximity Source Address (PSA) and a Proximity Target List (PTL) which contains the addresses to enable the proximity server 320 to rank the distance between the proximity client 310 and the plurality of content location 330).

Regarding claim(s) 18, do(es) not teach or further define over the limitation in claim(s) 14 respectively.  Therefore claim(s) 18 is/are rejected for the same rationale of rejection as set forth in claim(s) 14 respectively.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0396202) in view of Previdi (US 2011/0258257) in view of Rasanen et al. (US 2019/0045409).

Regarding claim 12, Liu-Previdi discloses the invention substantially, however the prior art does not explicitly disclose the method of claim 11, wherein the server location is information on latitude and longitude of each of the plurality of servers.
	Rasanen in the field of the same endeavor discloses techniques for implementing connectivity and mobility.  In particular, Rasanen discloses the following:
wherein the server location is information on latitude and longitude of each of the plurality of servers (see Rasanen; [0095]; MEO may provide detailed ME system information to all Mobile Edge servers. The detailed ME system information may include information on all Mobile Edge servers and Mobile Edge applications, or may include a subset of detailed information based on certain geographical area. The detailed information may further include Mobile Edge Server IDs, Addresses of ME Servers, IDs of all eNBs connected to a ME Server, Addresses of eNB, Geolocation of eNB (with a corresponding latitude/longitude), ME application IDs available in a system from the service catalog, and estimated latencies between the eNBs and ME servers). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Rasanen in order to incorporate techniques for implementing connectivity and mobility by maintaining various type of records of each of the plurality of available servers.  One would have been motivated because being able to identify what services are available from the plurality of records enable is crucial to providing services required from a UE.

Regarding claim(s) 16, do(es) not teach or further define over the limitation in claim(s) 12 respectively.  Therefore claim(s) 16 is/are rejected for the same rationale of rejection as set forth in claim(s) 12 respectively.

Conclusion
For the reason above, claims 1-18 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451